





Exhibit 10.1


Execution Copy


[Main Street Letterhead]




July 21, 2017


Glowpoint, Inc.
1776 Lincoln Street, 13th Floor
Denver, CO 80203
Attention: David Clark


Dear Mr. Clark:


This letter agreement is provided in reference to that certain Loan Agreement
dated as of October 17, 2013 (as amended to date, the “Loan Agreement”), by and
among Glowpoint, Inc., a Delaware corporation (the “Company”) and each of the
Company’s Subsidiaries (each, a “Borrower” and collectively, “Borrowers”), MAIN
STREET CAPITAL CORPORATION, a Maryland corporation (“MSCC”), as administrative
agent and collateral agent for itself and the other Lenders (in such capacity,
“Agent”), and MAIN STREET EQUITY INVESTMENTS, INC., a Delaware corporation, as
successor-in-interest to MSCC, as lender (in such capacity, “Lender”)
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Loan Agreement.


This letter agreement will confirm that as of the date hereof, Borrowers owe
principal in the amount of $9,000,000, plus interest, fees and expenses
(collectively, the “Full Payment Amount”).
    
Notwithstanding the Full Payment Amount, per your request, this letter agreement
is being provided to confirm that upon receipt by the undersigned on or before
July 28, 2017 of the aggregate amount of $2,549,999 (the “Discounted Principal
Amount”), plus accrued interest of $63,000 through the date hereof, plus an
additional per diem amount of $3,000 if paid after July 21, 2017 (collectively,
the “Discounted Payoff Amount”), all of Borrowers’ existing obligations
(including the Obligations) to the undersigned under the Loans, the Loan
Agreement, and all other Loan Documents will be satisfied in full and the Loans,
the Loan Agreement, and all other Loan Documents between Borrowers and the
undersigned will be terminated, except that, as set forth below, the Borrowers’
obligations under Sections 8.6, 14.6, 14.11, 14.14 and 14.15 of the Loan
Agreement continue in effect and remain enforceable by Agent and Lender. The
provisions of this letter agreement shall terminate if the foregoing amount is
not received in full and in accordance with the terms of this letter agreement
on or before July 31, 2017.


Each Borrower acknowledges and agrees that payment by Borrowers of the
Discounted Payoff Amount may result in taxable income being attributed to one or
more Borrowers.


The Discounted Payoff Amount should be sent by wire transfer of immediately
available funds as set forth below:


Bank:            ZB, NA dba Zions Bank (an affiliate of Amegy Bank)
Salt Lake City, Utah




Glowpoint Payoff Letter Agreement
1



--------------------------------------------------------------------------------







ABA #:         124000054
Account Name:     Texas Corporate Trust
Account #:         080-00038-3
FFC:             Main Street Equity Interests, Inc. 5442103C


Upon receipt of the Discounted Payoff Amount in cash and Agent’s receipt of a
counterpart of this letter agreement duly executed by Borrowers, (i) all of the
undersigned’s liens on and security interests in Borrowers’ property shall be
deemed to have been terminated automatically and released, (ii) each Borrower
and its designees are authorized to file all Uniform Commercial Code (“UCC”)
termination statements with respect to all filed UCC financing statements
showing the undersigned as secured party, (iii) the undersigned will promptly
mark any Notes “Paid in Full” and, if requested, deliver any Notes so marked to
you (or to your designee), (iv) the undersigned will promptly return any
possessory collateral in its possession, and (v) the undersigned will promptly
execute and deliver to you (or to your designee) such other releases,
terminations and satisfactions of the undersigned’s liens on, and security
interests in, Borrowers’ property as you may reasonably request to evidence the
satisfaction of your obligations to the undersigned under the Loans and the
termination of the undersigned’s interest in all collateral held with respect
thereto.


The release of liens provided for in this letter agreement will not discharge or
in any manner affect or impair the enforceability of any indemnity obligations
that survive the termination of the Loan Agreement and other Loan Documents.
Each Borrower confirms and agrees that the indemnification provisions set forth
in Section 8.6 of the Loan Agreement will apply and be enforceable by us in
respect of our execution and delivery of this letter agreement and the other
instruments and agreements provided for in this letter agreement, all actions
taken or omitted by us and all claims based upon or arising in connection with
any of the foregoing.


In consideration for our undertakings provided for in this letter agreement and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), each Borrower (acting on its own behalf and also on
behalf of, and upon express authorization from, each and all of its Affiliates
(each Borrower and each of them, a “Releasing Person”)) hereby releases,
discharges and acquits, absolutely, unconditionally, irrevocably and forever,
Agent and each Lender, each Affiliate of Agent or any Lender, each of the
officers, directors, trustees, attorneys, auditors, agents, advisors,
sub-advisors, managers and employees (whether past, present or future) of Agent
or any Lender or Affiliate of Agent or a Lender, and each of their respective
heirs, representatives, successors and assigns (each, including Agent or any
Lender, a “Released Person”), from any and all claims, demands, debts, accounts,
contracts, torts, liabilities, actions and causes of action, whether in law or
in equity, that any Releasing Person now has or may have or at any time had
against any Released Person, or that any Releasing Person or the successors or
assigns of any Releasing Person hereafter has or may have against any Released
Person, directly or indirectly based on, arising out of or in any way related to
the commitments for or funding or use of proceeds of any extensions of credit
under the Loan Agreement or any other Loan Documents or any transactions
thereunder or any act, omission or event in any manner relating thereto,
including all such claims, actions and causes of action whether accrued or not
accrued and whether or not known or suspected by any Releasing Person to exist
in its favor. Included within this release and waiver are all claims and
defenses based on waiver, fraud, mistake, duress, usury, failure or lack of
defenses, equitable subordination, conflicts of interest, self-dealing, breach
of duty (fiduciary or otherwise), failure to act in a commercially reasonable
manner or in a manner consistent with good faith and fair dealing, and/or any
other claim of so-called “lender liability”.






Glowpoint Payoff Letter Agreement
2



--------------------------------------------------------------------------------







Furthermore, each Borrower (acting on its own behalf and also on behalf of, and
upon express authorization from, each other Releasing Person) on behalf of its
and their respective officers, directors, partners, agents, representatives,
employees, successors, and assigns, hereby covenant and agree never to institute
or cause to be instituted or continue prosecution of any suit or other form of
action or proceeding of any kind or nature whatsoever against any of the
Released Persons, by reason of or in connection with any of the Claims. As used
herein, the term “Claim” shall mean any and all liabilities, claims, defenses,
demands, actions, causes of action, judgments, deficiencies, interest, liens,
costs or expenses (including court costs, penalties, attorneys’ fees and
disbursements, and amounts paid in settlement) of any kind and character
whatsoever, arising directly or indirectly from the Loans, the Obligation or the
Loan Documents, including claims for usury, breach of contract, breach of
commitment, negligent misrepresentation or failure to act in good faith, in each
case whether now known or unknown, suspected or unsuspected, asserted or
unasserted or primary or contingent, and whether arising out of written
documents, unwritten undertakings, course of conduct, tort, violations of laws
or regulations or otherwise.


If the foregoing correctly sets forth our understanding as to the matters
contained herein, please arrange for the enclosed counterpart of this letter
agreement to be signed by Borrowers and return it to Agent, whereupon this
letter agreement shall constitute a binding agreement among us. By signing a
counterpart of this letter agreement, each Borrower acknowledges that the Full
Payment Amount is a valid and enforceable obligation of such Borrower pursuant
to the provisions of the Loan Agreement and other Loan Documents, which
obligation shall be deemed to be automatically satisfied in full and discharged,
terminated and released upon timely receipt of the Discounted Payoff Amount in
cash and Agent’s receipt of a counterpart of this letter agreement duly executed
by Borrowers.
 
This letter agreement will be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas. This letter agreement may be
executed by Borrowers, Agent and Lender in separate counterparts and the
executed counterparts may be delivered by facsimile transmission or other
electronic means, including pdf, all of which will be enforceable as an
original. The provisions of Sections 14.6, 14.11, 14.14 and 14.15 of the Loan
Agreement (including waiver of the right to trial by jury) are incorporated
herein by reference and will apply with like effect to this letter agreement and
any dispute arising under this letter agreement notwithstanding the termination
of the Loan Agreement.


[Remainder of page intentionally left blank]








Glowpoint Payoff Letter Agreement
3



--------------------------------------------------------------------------------








Very truly yours,


AGENT:


MAIN STREET CAPITAL CORPORATION



By:     /s/ Jason Beauvais    
Name: Jason Beauvais
Title: SVP and GC




LENDER:


MAIN STREET EQUITY INVESTMENTS, INC.



By:     /s/ Jason Beauvais    
Name: Jason Beauvais
Title: SVP and GC




Signature Page
(Glowpoint Payoff Letter Agreement)



--------------------------------------------------------------------------------







Accepted and Agreed to as of the date
first written above:


BORROWERS:


GLOWPOINT, INC., a Delaware corporation




By:     /s/ David Clark    
Name: David Clark
Title: Chief Financial Officer


GP COMMUNICATIONS, LLC, a Delaware
limited liability company


By:    Glowpoint, Inc., a Delaware corporation,
its managing member




By:     /s/ David Clark    
Name: David Clark
Title: Chief Financial Officer












Signature Page
(Glowpoint Payoff Letter Agreement)

